              Case 19-40665-JMM                         Doc 133-1 Filed 11/04/20 Entered 11/04/20 12:04:16                       Desc
                                                           Billing statement Page 1 of 15




       Avery Law                                                                                                              INVOICE
       770 S Woodruff                                                                                                       Chapter 13 Non-MRA
       Idaho Falls, ID 83401
       US
       johnoavery@hotmail.com
       https://www.averybankruptcylaw.com/
       O: 2085243020


       Bill To:
       Michael Jones
       PO Box 26
       Twin Falls, ID ID




       Time Entries

        Time Entries                                                                  Billed By             Rate    Hours                 Sub

        Communicate (other external)                                                  Crystal Robertson    $85.00    0.20               $17.00
        7/31/2019
        Telephone conference with David Gadd RE: Documents on Jones vs.
        Sliger; Forward to HS and JOA by email

        Communicate (other outside counsel)                                           Holly Sutherland    $250.00    0.10               $25.00
        8/2/2019
        Email correspondence with Bren Mollerup regarding background of
        state court litigation and Order of Stay in the Jones v. Sligar Litigation.

        Communicate (other outside counsel)                                           Holly Sutherland    $250.00    0.20               $50.00
        8/6/2019
        Phone conversation with Bren Mollerup to discuss whether entry of an
        order in the state court action will violate the automatic stay.

        Communicate (other outside counsel)                                           Holly Sutherland    $250.00    0.30               $75.00
        8/7/2019
        Telephone conference with David Gadd RE: Lawsuit; reviewed
        documents sent from Gadd in a follow up email

        Communicate (with client)                                                     Crystal Robertson    $85.00    0.20               $17.00
        8/19/2019
        Telephone conference with client RE: 341 hearing info and status of tax
        filing. He will need bank statements for May to July 15. July has not
        been cut yet and will not have until August.

        Communicate (with client)                                                     Crystal Robertson    $85.00    0.10                $8.50
        8/21/2019
        Call from client RE: 2015-2018 taxes will be filed tomorrow at 3. He will
        get us copies by 8/23

        Communicate (other outside counsel)                                           Holly Sutherland    $250.00    0.10               $25.00
        8/21/2019
        Email with Trustee scheduling business inspection for 8/28.

        Communicate (with client)                                                     Holly Sutherland    $250.00    1.00             $250.00
        8/22/2019
        Call with client Re: Discuss what to expect at 341 and business
        inspection




I-1900149                                                                                                                                Page 1 of 15
              Case 19-40665-JMM                        Doc 133-1 Filed 11/04/20 Entered 11/04/20 12:04:16                  Desc
        Time Entries                                                    Billed ByPage 2 of 15 Rate
                                                          Billing statement                        Hours                           Sub

        Communicate (with client)                                                     Holly Sutherland    $250.00   0.20       $50.00
        8/23/2019
        Receipt of tax returns from Susan Tenney RE: Forward to trustee's
        office

        Plan and prepare for                                                          Crystal Robertson    $85.00   0.60       $51.00
        8/27/2019
        Prepare case for 341 hearing; text client RE: Reminder docs to bring
        and time/place.

        Manage data/files                                                             Crystal Robertson    $85.00   0.20       $17.00
        8/27/2019
        File clean up for attorney review

        Review/analyze                                                                Holly Sutherland    $250.00   1.00      $250.00
        8/27/2019
        Prepare for 341 hearing and review case and proof of claims.

        Communicate (other external)                                                  Crystal Robertson    $85.00   0.20       $17.00
        8/28/2019
        Call from ISTC RE: Unfiled returns; advised just filed on 8/19; fwd
        copies by email

        Appear for/attend                                                             Holly Sutherland    $250.00   0.70      $175.00
        8/28/2019
        Attended business inspection with trustee and client of client's
        business property.

        Communicate (other outside counsel)                                           Holly Sutherland    $250.00   0.10       $25.00
        8/28/2019
        Reviewed and responded to email from Bren regarding whether Notice of
        Bankruptcy filing had been sent to appellate court for state court
        proceedings.

        Communicate (other outside counsel)                                           Holly Sutherland    $250.00   0.10       $25.00
        8/28/2019
        Reviewed and responded to email from David Gadd requesting copies of
        tax returns. Requested itemization of payment amounts applied to
        Safari's judgment. Reviewed email listing the same.

        Appear for/attend                                                             Holly Sutherland    $250.00   1.20      $300.00
        8/28/2019
        Attend 341 hearing in Jerome. Meeting with client after 341 hearing to
        discuss issues raised and questioning by Mr. Gadd.

        Communicate (other external)                                                  Holly Sutherland    $250.00   0.20       $50.00
        8/29/2019
        Review of email from client RE: Smith taxidermy about debt owed;
        email Notice of Filing and Chapter 13 Plan to creditor.

        Communicate (with client)                                                     Holly Sutherland    $250.00   0.30       $75.00
        8/30/2019
        Telephone conference with client RE: Filed appeal on judgment

        Research                                                                      Holly Sutherland    $250.00   1.80      $450.00
        9/3/2019
        Research Voidable transfers under section 548 and Idaho Uniform
        Fraudulent Transfers Act to determine if Safari's purchase of the sheriff's
        sale is a fraudulent transfer that may be avoided by the trustee.

        Communicate (other external)                                                  Holly Sutherland    $250.00   0.10       $25.00
        9/3/2019
        Email correspondence with Bren Mollerup regarding moving forward with
        state court appeal as not a violation of the automatic stay and
        clarification of the issues on appeal.




I-1900149                                                                                                                         Page 2 of 15
              Case 19-40665-JMM                      Doc 133-1 Filed 11/04/20 Entered 11/04/20 12:04:16              Desc
        Time Entries                                                  Billed ByPage 3 of 15 Rate
                                                        Billing statement                        Hours                       Sub

        Communicate (other outside counsel)                                     Holly Sutherland    $250.00   0.10       $25.00
        9/3/2019
        Phone call with David Gadd regarding whether state court appeal may
        proceed.

        Communicate (other outside counsel)                                     Holly Sutherland    $250.00   0.20       $50.00
        9/4/2019
        Meet and Confer with trustee for 9/10/19 calendar

        Communicate (other external)                                            Holly Sutherland    $250.00   0.20       $50.00
        9/5/2019
        Email correspondence with Bren Mollerup RE: Avoidance action and
        suspending appeal. Gadd indicated he will object to suspension of
        appeal.

        Communicate (other outside counsel)                                     Holly Sutherland    $250.00   0.10       $25.00
        9/5/2019
        Email correspondence with Trustee to schedule a conference with Bren.

        Communicate (with client)                                               Holly Sutherland    $250.00   0.10       $25.00
        9/9/2019
        Email correspondence with Bren Mollerup RE: Listing as a creditor and
        Notice

        Manage data/files                                                       Crystal Robertson    $85.00   1.00       $85.00
        9/9/2019
        Scan documents for trustee review on Safaris Unlimited and Sligar
        lawsuits

        Communicate (with client)                                               Holly Sutherland    $250.00   0.60      $150.00
        9/9/2019
        Telephone conference with client RE: ramifications of Trustee voiding
        sale and Sligar settlement

        Communicate (with client)                                               Crystal Robertson    $85.00   0.10          $8.50
        9/9/2019
        Telephone conference RE: Status of Sligar lawsuit explanation

        Communicate (with client)                                               Holly Sutherland    $250.00   0.10       $25.00
        9/10/2019
        Telephone conference with client RE: Stay in Supreme court case

        Communicate (other external)                                            Holly Sutherland    $250.00   0.10       $25.00
        9/10/2019
        Email correspondence with Bren Mollerup RE: Vacating sheriffs sale
        and discussing settlement with Trustee

        Appear for/attend                                                       Holly Sutherland    $250.00   0.30       $75.00
        9/10/2019
        Attendance of Confirmation Hearing

        Communicate (other external)                                            Holly Sutherland    $250.00   0.10       $25.00
        9/12/2019
        Reviewed email from Smith's Taxidermy regarding proof of claim.

        Communicate (other external)                                            Holly Sutherland    $250.00   0.10       $25.00
        9/16/2019
        Email correspondence from Smith Taxidermy RE: Proof of claim

        Manage data/files                                                       Crystal Robertson    $85.00   0.10          $8.50
        9/23/2019
        Upload docs to trustee

        Communicate (with client)                                               Holly Sutherland    $250.00   0.20       $50.00
        9/24/2019
        Telephone conference with client RE: Discuss about business
        inspection and case update.




I-1900149                                                                                                                   Page 3 of 15
              Case 19-40665-JMM                       Doc 133-1 Filed 11/04/20 Entered 11/04/20 12:04:16              Desc
        Time Entries                                                   Billed ByPage 4 of 15 Rate
                                                         Billing statement                        Hours                       Sub

        Appear for/attend                                                        Holly Sutherland    $250.00   0.50      $125.00
        10/2/2019
        Attended continued 341 hearing.

        Draft/revise                                                             Holly Sutherland    $250.00   0.20       $50.00
        10/7/2019
        Draft Objection to Proof of Claim No. 6 as claim is a duplicate.

        Review/analyze                                                           Holly Sutherland    $250.00   0.10       $25.00
        10/14/2019
        Reviewed email from Trustee regarding Wright Brothers filing a secured
        claim and Sligar's filing duplicate claims.

        Review/analyze                                                           Holly Sutherland    $250.00   0.20       $50.00
        10/14/2019
        Reviewed Trustee's Findings and Recommendations for the Chapter 13
        Plan.

        Draft/revise                                                             Crystal Robertson    $85.00   0.20       $17.00
        10/15/2019
        Draft and mail CDE ltr for second bankruptcy course

        Draft/revise                                                             Crystal Robertson    $85.00   0.30       $25.50
        10/15/2019
        Draft Proof of Claim for Smith's Taxidermy

        Review/analyze                                                           Holly Sutherland    $250.00   0.20       $50.00
        10/15/2019
        Review POC with changes; instruct to file

        Communicate (other outside counsel)                                      Holly Sutherland    $250.00   0.10       $25.00
        10/15/2019
        Email to trustee's office RE: payments to Safari and counsel and Recs

        Draft/revise                                                             Holly Sutherland    $250.00   2.20      $550.00
        10/20/2019
        Review Claim No. 7 filed by Sligar. Draft Objection to Proof of Claim
        arguing claim is unliquidated.

        Draft/revise                                                             Holly Sutherland    $250.00   0.40      $100.00
        10/22/2019
        Review Claim No. 1 filed by Wright Brothers. Draft Objection to Claim
        based on claim not being secured.

        Appear for/attend                                                        Holly Sutherland    $250.00   0.20       $50.00
        10/22/2019
        Attended confirmation hearing. Confirmation continued.

        Appear for/attend                                                        Holly Sutherland    $250.00   0.10       $25.00
        10/28/2019
        Attend hearing on confirmation of Amended Plan. Denied Confirmation
        with leave to amend.

        Communicate (other outside counsel)                                      Holly Sutherland    $250.00   0.10       $25.00
        11/14/2019
        Reviewed email from Bren asking for an update on the bankruptcy as
        Supreme Court requesting a status on the appeal.

        Communicate (other outside counsel)                                      Holly Sutherland    $250.00   0.10       $25.00
        11/19/2019
        Email to Trustee RE: Follow up on issues and discuss with client

        Communicate (other outside counsel)                                      Holly Sutherland    $250.00   0.10       $25.00
        11/20/2019
        Email from trustee and response RE: Conflict of interest




I-1900149                                                                                                                    Page 4 of 15
              Case 19-40665-JMM                       Doc 133-1 Filed 11/04/20 Entered 11/04/20 12:04:16                Desc
        Time Entries                                                   Billed ByPage 5 of 15 Rate
                                                         Billing statement                        Hours                         Sub

        Review/analyze                                                             Holly Sutherland    $250.00   0.20       $50.00
        11/21/2019
        Reviewed Wright Brother's Response to Objection to Proof of Claim No.
        1.

        Communicate (with client)                                                  Holly Sutherland    $250.00   0.10       $25.00
        11/27/2019
        Email correspondence with client regarding the ramifications if Trustee
        decides not to pursue fraudulent transfer and how that will affect state
        court appeal..

        Communicate (with client)                                                  Holly Sutherland    $250.00   0.10       $25.00
        11/28/2019
        Email correspondence with client regarding the Trustee's Motion to
        Employ Special Counsel

        Communicate (other outside counsel)                                        Holly Sutherland    $250.00   0.70      $175.00
        11/29/2019
        Meeting with Trustee to discuss avoiding fraudulent transfer and whether
        it is in Estate's interest to avoid the transfer or confirm the case and
        allow Debtor to pursue state court appeal to vacate sheriff's sale.

        Communicate (with client)                                                  Holly Sutherland    $250.00   0.10       $25.00
        12/3/2019
        Email to client explaining Trustee decision not to employ special
        counsel to pursue appeal. Client may pursue appeal once case is
        confirmed.

        Communicate (other external)                                               Crystal Robertson    $85.00   0.20       $17.00
        12/3/2019
        Call to calendaring clerk RE: Date for POC Obj; draft same for
        December 17 at 130

        Communicate (other external)                                               Holly Sutherland    $250.00   0.10       $25.00
        12/3/2019
        Email to Brooke Redmond RE: scheduling obj to POC secured and stip
        to continue

        Communicate (other external)                                               Holly Sutherland    $250.00   0.10       $25.00
        12/5/2019
        Email from ISTC RE: Obj to confirmation

        Communicate (other outside counsel)                                        Holly Sutherland    $250.00   0.10       $25.00
        12/5/2019
        Email correspondence with Kyle Bastian from Wright Brothers
        regarding settlement options on objection to proof of claim no. 1

        Communicate (other outside counsel)                                        Holly Sutherland    $250.00   0.10       $25.00
        12/9/2019
        Email to Trustee and Kyle Bastian RE: Follow up on proposed
        stipulation and reserving right to secure lien

        Communicate (other outside counsel)                                        Holly Sutherland    $250.00   0.10       $25.00
        12/10/2019
        Reviewed email from Grady Hepworth regarding Sligar's proof of claim
        and debtor's objection thereto.

        Appear for/attend                                                          Michael Wilder      $250.00   0.40      $100.00
        12/10/2019
        Attend confirmation hearing.

        Communicate (with client)                                                  Holly Sutherland    $250.00   0.10       $25.00
        12/11/2019
        Email to client confirming meeting on 12/12 and informing him of the
        evidentiary hearing scheduled on the objections to proof of claim 7 on
        January 21st.




I-1900149                                                                                                                      Page 5 of 15
              Case 19-40665-JMM                       Doc 133-1 Filed 11/04/20 Entered 11/04/20 12:04:16                 Desc
        Time Entries                                                   Billed ByPage 6 of 15 Rate
                                                         Billing statement                        Hours                          Sub

        Conference with Client                                                      Holly Sutherland    $250.00   5.00     $1,250.00
        12/12/2019
        Travel to Twin Falls to meet with client, Bren Mollerup, and the Trustee
        to discuss the upcoming trial regarding Sligar's proof of claim and
        whether Trustee will pursue a fraudulent transfer action against David
        Gadd or allow client to pursue state court appeal to vacate sheriff's
        sale.

        Review/analyze                                                              Holly Sutherland    $250.00   0.20       $50.00
        12/12/2019
        Reviewed Response to Objection to Claim No. 7 filed by Sligar.

        Communicate (other outside counsel)                                         Holly Sutherland    $250.00   0.10       $25.00
        12/16/2019
        Email to Grady Hepworth RE: Schedule time to discuss trial

        Draft/revise                                                                Holly Sutherland    $250.00   0.30       $75.00
        12/16/2019
        Drafted Stipulation and Order to Vacate and Continue the Hearing on
        the Objection to Wright Brother's claim.

        Communicate (with client)                                                   Holly Sutherland    $250.00   0.40      $100.00
        12/17/2019
        Discussion with client regarding Sligar's attorney sending client a
        Notice of Hearing. Discussion regarding continuing the evidentiary
        hearing in January.

        Communicate (other outside counsel)                                         Holly Sutherland    $250.00   0.10       $25.00
        12/18/2019
        Reviewed email from Trustee suggesting mediation with a bankruptcy
        judge to attempt to resolve the claim issues as well as state court
        issues.

        Communicate (other outside counsel)                                         Holly Sutherland    $250.00   0.70      $175.00
        12/20/2019
        Communication with Grady Hepworth regarding continuing the objection
        to proof of claim and possible objection to claims.

        Communicate (with client)                                                   Holly Sutherland    $250.00   0.20       $50.00
        12/23/2019
        Changing mailing address with courts.

        Communicate (other external)                                                Holly Sutherland    $250.00   0.20       $50.00
        12/27/2019
        Discussion with Trustee regarding whether she intends to pursue
        avoidance action and Gadd

        Review/analyze                                                              Holly Sutherland    $250.00   1.40      $350.00
        12/28/2019
        Reviewing POC filed by Sligar. Analyzing case moving forward now that
        Trustee is not going to pursue the fraudulent transfer. Prepare letter to
        client explaining options .

        Communicate (with client)                                                   Holly Sutherland    $250.00   0.20       $50.00
        12/31/2019
        Email correspondence with client discussing validity of Sligar's claim.
        Client provided detailed explanation of each exhibit in the claim.

        Communicate (other external)                                                Crystal Robertson    $85.00   0.20       $17.00
        1/2/2020
        Telephone call from Smith's Tax Re: Proof of Claim and why have they
        not been paid; explain not confirmed; Emailed Notice of Filing and copy
        of POC filing

        Communicate (other outside counsel)                                         Holly Sutherland    $250.00   0.30       $75.00
        1/2/2020
        Conversation with Kade Beorchia, attorney for Safaris, about continuing
        the upcoming hearing and possible settlement solutions.




I-1900149                                                                                                                       Page 6 of 15
              Case 19-40665-JMM                       Doc 133-1 Filed 11/04/20 Entered 11/04/20 12:04:16             Desc
        Time Entries                                                   Billed ByPage 7 of 15 Rate
                                                         Billing statement                        Hours                      Sub

        Review/analyze                                                           Holly Sutherland   $250.00   0.10       $25.00
        1/2/2020
        Reviewing proof of claims to determine what bankruptcy would look like
        if Sligar and Safaris withdrew their proof of claim.

        Communicate (other external)                                             Holly Sutherland   $250.00   0.10       $25.00
        1/3/2020
        Email correspondence with Hepworth RE: Status hearing dates; Email
        dates to Calendar Clerk

        Communicate (other outside counsel)                                      Holly Sutherland   $250.00   0.10       $25.00
        1/5/2020
        Email to court clerk to get dates for status hearing.

        Communicate (with client)                                                Holly Sutherland   $250.00   0.10       $25.00
        1/5/2020
        Email correspondence with regarding vacating evidentiary hearing on
        1/21 and scheduling a status hearing for 2/4/2020. Client unavailable.

        Draft/revise                                                             Holly Sutherland   $250.00   0.30       $75.00
        1/6/2020
        Drafted Stipulation and Order to Vacate Evidentiary hearing and
        continue for a status hearing.

        Communicate (other outside counsel)                                      Holly Sutherland   $250.00   0.30       $75.00
        1/7/2020
        Email correspondence with Kade Hepworth, and Bastian RE: Status
        conference timing and working schedules. Decided for Feb 25 and
        Motion to Vacate

        Communicate (other external)                                             Holly Sutherland   $250.00   0.10       $25.00
        1/14/2020
        Email to Clerk RE: Status of Orders

        Communicate (with client)                                                Holly Sutherland   $250.00   0.10       $25.00
        1/14/2020
        Call to Client Re: LVM

        Review/analyze                                                           Holly Sutherland   $250.00   0.40      $100.00
        1/14/2020
        Reviewed Objection to Confirmation of the Chapter 13 Plan filed by
        Sligar. Reviewed attached exhibits.

        Communicate (other external)                                             Holly Sutherland   $250.00   0.00          $0.00
        1/25/2020
        Email correspondence with court clerk to determine procedure for
        requesting mediation.

        Draft/revise                                                             Holly Sutherland   $250.00   0.40      $100.00
        1/27/2020
        Draft Stipulation to Continue Confirmation hearing to Feb. 25th. Email
        Trustee, Grady Hepworth, Kade Beorchia draft stipulation. Requesting
        Mediation with Bankruptcy Judge

        Communicate (with client)                                                Holly Sutherland   $250.00   0.50      $125.00
        1/31/2020
        Communicate with client RE: Mediation and ISTC claim. He's working
        with his accountant to dispute.

        Draft/revise                                                             Holly Sutherland   $250.00   1.00      $250.00
        1/31/2020
        Draft Stipulation for requesting mediation with bankruptcy judge

        Communicate (other outside counsel)                                      Holly Sutherland   $250.00   0.10       $25.00
        2/2/2020
        Email Stip to Bren with follow up email and explanation




I-1900149                                                                                                                   Page 7 of 15
              Case 19-40665-JMM                        Doc 133-1 Filed 11/04/20 Entered 11/04/20 12:04:16               Desc
        Time Entries                                                    Billed ByPage 8 of 15 Rate
                                                          Billing statement                        Hours                        Sub

        Communicate (other outside counsel)                                        Holly Sutherland    $250.00   0.10       $25.00
        2/12/2020
        Email correspondence with Bren regarding filing a Notice of Appearance
        to assist in representing the client at mediation.

        Communicate (with client)                                                  Holly Sutherland    $250.00   0.40      $100.00
        2/17/2020
        Phone call with client regarding Stipulation Requesting Mediation with
        Bankruptcy Judge and whether the attorney lien filed by Wright
        Brothers attaches to Gadd's settlement with Sligar.

        Appear for/attend                                                          Holly Sutherland    $250.00   0.10       $25.00
        2/25/2020
        Attended status hearing. Judge approved motion requesting mediation
        with Bankruptcy Judge.

        Communicate (other external)                                               Holly Sutherland    $250.00   0.10       $25.00
        2/27/2020
        Reviewed email from Amie Duong to schedule mediation with Judge
        Pappas.

        Review/analyze                                                             Holly Sutherland    $250.00   0.30       $75.00
        3/4/2020
        Received and reviewed email and attached documents from client
        regarding tax documents received from ISTC.

        Communicate (other external)                                               Crystal Robertson    $85.00   0.20       $17.00
        3/6/2020
        Call to ISTC RE: Audit and Assessment deadlines. Response email to
        Mike Re: deadline passed on 3/4. Also, suggested tax attorney and the
        ISTC said he needs to file corrected returns for 2015-2018.

        Review/analyze                                                             Holly Sutherland    $250.00   0.10       $25.00
        3/9/2020
        Received and reviewed email from client answering questions regarding
        Sligar's POC and terms of the settlement conference.

        Communicate (with client)                                                  Holly Sutherland    $250.00   0.60      $150.00
        3/10/2020
        Telephone conference with client RE: Settlement conference and
        possible lawsuit against Danny. tax return and filing.

        Draft/revise                                                               Holly Sutherland    $250.00   0.50      $125.00
        3/14/2020
        Reviewed email from client regarding possible settlement offers to
        Sligar. Drafted email to client and co-counsel with suggested settlement
        language.

        Communicate (other outside counsel)                                        Holly Sutherland    $250.00   0.30       $75.00
        3/15/2020
        Meeting with Trustee to discuss settlement conference and possible
        global solutions

        Research                                                                   Holly Sutherland    $250.00   0.40      $100.00
        3/15/2020
        Research Leavitt factors and bad faith allegations made by Sligar in
        objection to confirmation

        Review/analyze                                                             Holly Sutherland    $250.00   0.20       $50.00
        3/16/2020
        Circulated confidential settlement offers to Sligar, Safaris, and Wright
        Brothers. Received confidential settlement offers from all parties and
        forwarded to client and Bren.

        Review/analyze                                                             Holly Sutherland    $250.00   0.10       $25.00
        3/18/2020
        Reviewed and responded to email from Grady Hepworth asking if we
        had retained a valuation expert to value the Sligar Litigation.




I-1900149                                                                                                                      Page 8 of 15
              Case 19-40665-JMM                         Doc 133-1 Filed 11/04/20 Entered 11/04/20 12:04:16                Desc
        Time Entries                                                     Billed ByPage 9 of 15 Rate
                                                           Billing statement                        Hours                         Sub

        Review/analyze                                                                Holly Sutherland   $250.00   0.10       $25.00
        3/18/2020
        Reviewed email from court that settlement conference cancelled due to
        Covid. Forward information to my client.

        Draft/revise                                                                  Holly Sutherland   $250.00   1.20      $300.00
        3/18/2020
        Draft Confidential Settlement Statement

        Appear for/attend                                                             Holly Sutherland   $250.00   0.20       $50.00
        4/7/2020
        Attended confirmation hearing. Confirmation denied with leave to file
        amended plan. Hearing on objections to claim vacated due to
        mediation.

        Communicate (with client)                                                     Holly Sutherland   $250.00   0.10       $25.00
        4/20/2020
        Email correspondence with client regarding filing an amended plan to
        provide for the priority tax claim of the ISTC.

        Draft/revise                                                                  Holly Sutherland   $250.00   0.20       $50.00
        4/20/2020
        Drafted amended plan to provide for ISTC claim and to provide for Wright
        Brothers claim in provision 8.1 per the settlement agreement.

        Review/analyze                                                                Holly Sutherland   $250.00   0.20       $50.00
        4/21/2020
        Received and reviewed the Appellate Brief filed in the Safari's appeal.
        Reviewed to incorporate arguments in confidential settlement
        statement.

        Communicate (other outside counsel)                                           Holly Sutherland   $250.00   0.10       $25.00
        4/22/2020
        Email correspondence with Jessica Pilot from the ISTC regarding
        whether client can file his unfiled tax returns. Client may still file them
        and have them processed.

        Communicate (with client)                                                     Holly Sutherland   $250.00   0.10       $25.00
        4/24/2020
        Email correspondence with client regarding terms of the amended plan.

        Review/analyze                                                                Holly Sutherland   $250.00   0.10       $25.00
        5/5/2020
        Reviewed Trustee Recommendations not recommending confirmation of
        Debtor's Amended Plan.

        Review/analyze                                                                Holly Sutherland   $250.00   0.10       $25.00
        5/5/2020
        Reviewed Trustee;s Motion to Dismiss for Unreasonable Delay

        Communicate (other external)                                                  Holly Sutherland   $250.00   0.20       $50.00
        5/7/2020
        Email correspondence with Larry Sirhall to discuss options in resolving
        the ISTC claim.

        Review/analyze                                                                Holly Sutherland   $250.00   0.30       $75.00
        5/12/2020
        Reviewed Objection to Confirmation and Amended Objection to
        Confirmation of Amended Plan filed by Safaris.

        Communicate (with client)                                                     Holly Sutherland   $250.00   0.10       $25.00
        5/12/2020
        Reviewed email from client regarding Cassia property and status of
        litigation.




I-1900149                                                                                                                        Page 9 of 15
              Case 19-40665-JMM                      Doc 133-1 Filed 11/04/20 Entered 11/04/20 12:04:16               Desc
        Time Entries                                                   Billed ByPage 10 of 15 Rate
                                                        Billing statement                          Hours                     Sub

        Communicate (with client)                                                 Holly Sutherland   $250.00   0.60      $150.00
        5/12/2020
        Telephone conversation with client to discuss Trustee's Motion to
        Dismiss for Unreasonable Delay for failure to provide for ISTC in the
        amended plan. Discussed hiring tax attorney to assist in resolving ISTC
        priority tax issue. Discussed possible lawsuits against 3rd parties to
        recover property. Discussed contacting Safaris to discuss possible
        settlement.

        Review/analyze                                                            Holly Sutherland   $250.00   0.20       $50.00
        5/13/2020
        Reviewed Sligar's Objection to Amended Plan and Joinder in Trustee's
        Motion to Dismiss.

        Communicate (with client)                                                 Holly Sutherland   $250.00   0.60      $150.00
        5/19/2020
        Phone call with client to discuss hearing tomorrow on Trustee's MTD,
        confirmation of the amended plan, and objections to proof of claims.
        Discussed rescheduling mediation and resolving the ISTC priority tax
        claim.

        Review/analyze                                                            Holly Sutherland   $250.00   3.20      $800.00
        5/25/2020
        Preparing timeline of all events. Reviewing all pleadings from Safaris
        litigation, Sligar litigation that are relevant to mediation and the
        bankruptcy. Prepare list of evidentiary documents to use in settlement
        conference brief. Researching legal arguments, and outlining settlement
        conference brief.

        Communicate (with client)                                                 Holly Sutherland   $250.00   0.10       $25.00
        6/4/2020
        Email correspondence with client. Proposed settlement conference
        date of June 23rd will not work.

        Review/analyze                                                            Holly Sutherland   $250.00   0.10       $25.00
        6/5/2020
        Reviewed Order for Settlement Conference setting it for June 23rd.

        Draft/revise                                                              Holly Sutherland   $250.00   0.30       $75.00
        6/11/2020
        Drafted motion to vacate the settlement conference as client could not
        attend. Circulated to parties for approval and signatures.

        Communicate (other external)                                              Holly Sutherland   $250.00   0.10       $25.00
        6/15/2020
        Email correspondence with scheduling clerk to reschedule settlement
        conference for July 20th.

        Review/analyze                                                            Holly Sutherland   $250.00   0.10       $25.00
        6/16/2020
        Review amended order for settlement conference.

        Draft/revise                                                              Holly Sutherland   $250.00   0.20       $50.00
        6/19/2020
        Draft Second Amended Plan. Sent to client for review.

        Review/analyze                                                            Holly Sutherland   $250.00   0.20       $50.00
        6/25/2020
        Reviewed Safaris Objection to Confirmation of Debtor's Second
        Amended Plan.

        Communicate (with client)                                                 Holly Sutherland   $250.00   0.20       $50.00
        6/29/2020
        Email correspondence with client and Bren laying out requirements for
        Confidential Settlement Statement.




I-1900149                                                                                                                 Page 10 of 15
              Case 19-40665-JMM                        Doc 133-1 Filed 11/04/20 Entered 11/04/20 12:04:16                 Desc
        Time Entries                                                     Billed ByPage 11 of 15 Rate
                                                          Billing statement                          Hours                        Sub

        Draft/revise                                                                 Holly Sutherland    $250.00   4.30     $1,075.00
        7/4/2020
        Review written settlement offers in preparation of July 6th deadline to
        submit settlement offers to all parties. Prepare rough draft of
        confidential settlement statement. Amend objection to Sligar's proof of
        claim to assert the claim is contingent.

        Draft/revise                                                                 Holly Sutherland    $250.00   3.50      $875.00
        7/11/2020
        Edit and finish Confidential settlement statement for mediation.

        Draft/revise                                                                 Holly Sutherland    $250.00   1.20      $300.00
        7/13/2020
        Mike Jones - Review of Motion to Convert and cross-reference pictures
        with inventory in Sligar litigation.

        Plan and prepare for                                                         Holly Sutherland    $250.00   1.20      $300.00
        7/17/2020
        Michael Jones - Preparation of Exhibit Binder for Mediation; Review of
        all documents. Email to Mike asking where in the inventory the items
        are that were part of the Wolverton affidavit.

        Draft/revise                                                                 Crystal Robertson    $85.00   0.10          $8.50
        7/17/2020
        Review of taxes and Aff of Jackie; update SOFA No. 5, 6, 22 for HS
        review

        Plan and prepare for                                                         Holly Sutherland    $250.00   4.90     $1,225.00
        7/18/2020
        Prepare detailed arguments for mediation by issue: Safaris appeal;
        Sligar's Proof of Claim; Overtime Litigation; Motion to Convert;
        Objections to Confirmation based on feasibility, best interest, bad faith.

        Plan and prepare for                                                         Holly Sutherland    $250.00   0.50      $125.00
        7/19/2020
        Preparing amended Schedule B, G, SOFA. Review Leavitt factors to
        prepare strengths and weaknesses of the case to convert.

        Appear for/attend                                                            Holly Sutherland    $250.00   3.50      $875.00
        7/20/2020
        Attend mediation with Judge Pappas.

        Appear for/attend                                                            Holly Sutherland    $250.00   0.20       $50.00
        8/4/2020
        Attended continued confirmation hearing via telephone. Confirmation
        continued and evidentiary hearing scheduled.

        Review/analyze                                                               Holly Sutherland    $250.00   0.60      $150.00
        8/6/2020
        Reviewed settlement agreement between Safaris and client drafted by
        co-counsel. Drafted and sent email to client notifying him of evidentiary
        hearing on the motion to convert scheduled for September 1. Prepared
        and sent amended schedule B and SOFA to list the boat and fix the
        gross income figures for 2017 and 2018 and list the storage unit at the
        airport hangar. Explained risks of litigating the motion to convert.

        Review/analyze                                                               Holly Sutherland    $250.00   0.10       $25.00
        8/7/2020
        Review Trustee's Motion to Dismiss for failure to turn over 2019 tax
        returns.

        Review/analyze                                                               Holly Sutherland    $250.00   0.20       $50.00
        8/7/2020
        Review emails from client regarding possibility of dismissing
        bankruptcy. Update on Safari's settlement agreement. Email
        correspondence with client regarding signature pages to file
        amendments.




I-1900149                                                                                                                      Page 11 of 15
              Case 19-40665-JMM                       Doc 133-1 Filed 11/04/20 Entered 11/04/20 12:04:16                 Desc
        Time Entries                                                    Billed ByPage 12 of 15 Rate
                                                         Billing statement                          Hours                        Sub

        Communicate (with client)                                                   Holly Sutherland    $250.00   0.10       $25.00
        8/12/2020
        Email correspondence with client Re: Intermountain Properties and
        settlement agreement

        Communicate (with client)                                                   Holly Sutherland    $250.00   0.10       $25.00
        8/12/2020
        Email correspondence with client Re: 2019 tax extension

        Communicate (with client)                                                   Holly Sutherland    $250.00   0.10       $25.00
        8/13/2020
        Email correspondence with Larry Sirhall regarding ISTC issues

        Communicate (with client)                                                   Holly Sutherland    $250.00   0.30       $75.00
        8/16/2020
        Email to client regarding motion to convert hearing and briefing
        schedule and voluntary motion to dismiss option. Email to client
        regarding the ISTC.

        Communicate (with client)                                                   Holly Sutherland    $250.00   0.40      $100.00
        8/17/2020
        Phone call with client discussing the Gadd redlined settlement
        agreement.

        Communicate (with client)                                                   Holly Sutherland    $250.00   0.10       $25.00
        8/19/2020
        Email to Bren and Mike asking for settlement negotiation update.
        Explained time constraints before evidentiary hearing on motion to
        convert an claim objection.

        Review/analyze                                                              Holly Sutherland    $250.00   0.30       $75.00
        8/19/2020
        Review redline changes in settlement agreement. Phone call with Holly
        Roark regarding continuing the motion to convert hearing to October so
        we can litigate all outstanding issues at once. Email exchange with
        Kade Beorchia regarding agreement to continue the hearing. Called
        court clerk to get possible dates for October to prepare a stipulation to
        continue.

        Communicate (other outside counsel)                                         Holly Sutherland    $250.00   0.40      $100.00
        8/20/2020
        Phonecall with Deb from Judge Meier chambers to get continued dates
        to have an evidentiary hearing on the Motion to Convert, Objection to
        Sligar's Claim, and all Objections to Confirmation. Sent separate emails
        to Trustee, Kade Beorchia, and Holly Roark to confirm what dates work
        for them. Spoke with client on phone to give him an update on the
        continuance.

        Draft/revise                                                                Holly Sutherland    $250.00   1.10      $275.00
        8/21/2020
        Draft Stipulated Motion to Vacate and Continue Evidentiary hearing to
        October 15, 16. Draft Order Approving Stipulation.Email draft to Trustee,
        Kade Beorchia, David Gadd, Grady Hepworth, Holly Roark, and Bren
        Mollerup.

        Manage data/files                                                           Crystal Robertson    $85.00   0.10          $8.50
        8/21/2020
        Upload copy of 2019 tax extension to trustee via Epic for review

        Review/analyze                                                              Holly Sutherland    $250.00   0.10       $25.00
        8/21/2020
        Review email from Susan Tenney with client's tax extension attached.

        Communicate (with client)                                                   Holly Sutherland    $250.00   0.30       $75.00
        8/31/2020
        Phone conversation with client regarding taxes and settlement
        agreement.




I-1900149                                                                                                                    Page 12 of 15
              Case 19-40665-JMM                        Doc 133-1 Filed 11/04/20 Entered 11/04/20 12:04:16                Desc
        Time Entries                                                     Billed ByPage 13 of 15 Rate
                                                          Billing statement                          Hours                      Sub

        Communicate (with client)                                                    Holly Sutherland   $250.00   0.30       $75.00
        9/9/2020
        Phone conversation with client Re: status of settlement negotiations
        with Safaris and eviction lawsuit. Research on evictions and bankruptcy.

        Review/analyze                                                               Holly Sutherland   $250.00   0.80      $200.00
        9/14/2020
        Review outstanding issues including motion to convert, objections to
        claims, objections to confirmation. Email to client laying out all all
        options and repercussions of each, including filing a voluntary motion to
        dismiss.

        Communicate (with client)                                                    Holly Sutherland   $250.00   0.70      $175.00
        9/15/2020
        Phone conversation about making last attempt to settle the outstanding
        issues within the bankruptcy to confirm plan facilitated by the Trustee.
        Discussed moving forward with evidentiary hearing.

        Communicate (other external)                                                 Holly Sutherland   $250.00   1.20      $300.00
        9/22/2020
        Settlement conference via Zoom with Trustee, Holly Roark, Grady
        Hepworth, and Kade Beorchia.

        Communicate (other outside counsel)                                          Holly Sutherland   $250.00   0.10       $25.00
        9/22/2020
        Email correspondence with Holly Roark Re: post-petition state court
        attorney fees

        Draft/revise                                                                 Holly Sutherland   $250.00   0.60      $150.00
        9/25/2020
        Revise Trustee's version of proposed language in 8.1 to address Safari's
        objections and treatment of Sligar's POC. Email draft to Holly Roark,
        Grady Hepworth, Kade Beorchia, and Bren Mollerup for edits.

        Review/analyze                                                               Holly Sutherland   $250.00   1.70      $425.00
        9/27/2020
        Review claims, plan funding, distributions to each creditor if Sligar's
        claim is placed on hold until a decision is made in the Supreme Court.
        Email to Bren asking about how the equipment would be handled if
        Safaris were successful. Review Sligar's POC. Emailed Grady for
        explanation of what each part of the proof of claim is indicating.

        Communicate (other outside counsel)                                          Holly Sutherland   $250.00   0.10       $25.00
        9/28/2020
        Email correspondence with Holly Roark on disposition of vehicles

        Draft/revise                                                                 Holly Sutherland   $250.00   1.50      $375.00
        10/1/2020
        Draft objection to motion to convert and trial brief on Debtor's objection
        to motion to convert.

        Communicate (other outside counsel)                                          Holly Sutherland   $250.00   0.20       $50.00
        10/1/2020
        Phone conversation with Kade Beorchia regarding settlement language
        for a 3rd amended plan. Kade expects to have red-lined provisions to
        me today. I will update and circulate language to all parties.

        Draft/revise                                                                 Holly Sutherland   $250.00   0.60      $150.00
        10/2/2020
        Draft Third Amended Plan with proposed language. Still waiting for
        Safari's revisions.

        Draft/revise                                                                 Holly Sutherland   $250.00   0.60      $150.00
        10/2/2020
        Draft Stipulation to vacate the evidentiary hearing and continue the
        hearing on confirmation of the 3rd Amended Plan. Called court to get a
        hearing date for 3rd Amended Plan.




I-1900149                                                                                                                    Page 13 of 15
              Case 19-40665-JMM                           Doc 133-1 Filed 11/04/20 Entered 11/04/20 12:04:16                Desc
        Time Entries                                                        Billed ByPage 14 of 15 Rate
                                                             Billing statement                          Hours                      Sub

        Review/analyze                                                                 Holly Sutherland    $250.00   2.00      $500.00
        10/3/2020
        Read client's emails regarding the proposed language 8.1 and
        responded explaining provisions and that this language is for purposes
        of confirming the plan not settling the appeal, which is a state court
        matter.

        Draft/revise                                                                   Holly Sutherland    $250.00   7.00     $1,750.00
        10/3/2020
        Finish drafting Objection to Creditor's Motion to Convert and Trial Brief
        on motion to convert. Review Creditor's motion to convert and attached
        affidavits. Determine what evidence Debtor has already provided to
        refute creditors' claim of hidden assets and what evidence Debtor needs
        to provide to use at trial.

        Plan and prepare for                                                           Holly Sutherland    $250.00   6.10     $1,525.00
        10/4/2020
        Review exhibits attached to Creditors' Motion to Convert. Prepare trial
        exhibits to address the allegations in the motion to convert and in
        defense of confirmation of the plan. Prepare questions for Jackie
        Metzger and Gary Wolverton Sr.

        Communicate (other outside counsel)                                            Holly Sutherland    $250.00   0.30       $75.00
        10/5/2020
        Settlement discussions via phone with Trustee and Holly Roark.
        Agreement that the Objection to POC is resolved.

        Draft/revise                                                                   Holly Sutherland    $250.00   0.70      $175.00
        10/5/2020
        Review Safari's revised language. Made redline changes and circulated
        draft to Bren, Trustee, Holly Roark, Grady Hepworth, David Gadd, and
        Kade Beorchia.

        Communicate (other outside counsel)                                            Holly Sutherland    $250.00   0.20       $50.00
        10/5/2020
        Phone conversation with David Gadd and Kade Beorchia regarding
        dismissal of the appeal challenging the Order for attorney's fees.
        Reached out to Bren

        Plan and prepare for                                                           Holly Sutherland    $250.00   1.40      $350.00
        10/6/2020
        Trial preparation: Review caselaw on creditor's post-petition attorney
        fees in the bankruptcy. Review Rosson for bad faith. Further editing of
        trial brief. Add additional case law and argument.

        Communicate (other outside counsel)                                            Holly Sutherland    $250.00   0.30       $75.00
        10/6/2020
        Phone conversation with Bren regarding settlement talks with David.
        Bren will call David to discuss the state court appeals.

        Draft/revise                                                                   Crystal Robertson    $85.00   0.20       $17.00
        10/7/2020
        Draft Notice to Present Witnesses, Notice to Present Evid, and
        beginning draft for Evid. List for HS review

        Draft/revise                                                                   Holly Sutherland    $250.00   4.00     $1,000.00
        10/7/2020
        Edit trial brief. Finish writing arguments for confirmation of Second
        Amended Plan.

        Plan and prepare for                                                           Holly Sutherland    $250.00   3.20      $800.00
        10/8/2020
        Meeting with Trustee to prepare trial exhibits for joint trial exhibit list.
        Final review of all exhibits to use at evidentiary hearing on motion to
        convert and confirmation of Debtor's Plan.




I-1900149                                                                                                                        Page 14 of 15
              Case 19-40665-JMM                     Doc 133-1 Filed 11/04/20 Entered 11/04/20 12:04:16                                     Desc
        Time Entries                                                  Billed ByPage 15 of 15 Rate
                                                       Billing statement                          Hours                                           Sub

        Communicate (other external)                                             Holly Sutherland            $250.00             0.70          $175.00
        10/8/2020
        Email and phone correspondence with Trustee, client, Bren Mollerup,
        Holly Roark, Kade Beorchia, and Grady Hepworth to finalize the
        language in the proposed confirmation order and settle the outstanding
        issues.

                                                                                                        Time Entries           103.10       $25,082.00
                                                                                                               Total


       Expenses

        Expense                                                                  Billed By                     Price                 Qty          Sub

        Filing Fee                                                               Crystal Robertson           $310.00             1.00          $310.00
        7/15/2019

                                                                                                     Expenses Total:             1.00          $310.00




                                                                                                                       Total (USD)         $25,392.00

                                                                                                         Payment 1454 7/15/2019             $-6,000.00
                                                                                                                         TW-632034

                                                                                                                          Balance          $19,392.00

                                                                                                             Total Outstanding             $19,392.00




       Terms & Conditions
       Attorney Billable Rate $250.00 per hour

       Paralegal Billable Rate $85.00 per hour




I-1900149                                                                                                                                       Page 15 of 15
